           Case 1:20-cr-00534-GHW Document 85 Filed 07/23/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 7/23/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :              1: 20-cr-00534-GHW
                                                              :
 JEFFREY HASTINGS,                                            :                    ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         The parties’ July 23, 2021 request to extend the deadline to reply to the parties’ respective

motions in limine, Dkt. No. 84, is granted. The deadline for any reply to the parties’ motions in limine

is extended to July 29, 2021.

         The Government's opposition to Defendant’s motion in limine contained redactions in both

the brief and the exhibits. The Government has only provided the Court with an unredacted

version of its brief. The Government is directed provide the Court with copies of its entire

opposition submission with the proposed redactions highlighted.

         The Clerk of Court is directed to terminate the motion pending at Dkt. No. 84.

         SO ORDERED.

Dated: July 23, 2021
New York, New York                                                _________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
